Citation Nr: 1737709	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO. 14-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 28, 1973 to February 6, 1974, for a total of 41 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In his November 2013 Notice of Disagreement, the Veteran requested a hearing.  However, he withdrew his request in August 2014. The Board remanded this case in August 2015 and in September 2016. This matter is again before the Board.

The Veteran's claim of service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder, and anxiety. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current acquired psychiatric disorder; however, there is no credible supporting evidence of the occurrence of an in-service stressor involving military sexual trauma (MST) linked to his period of active service.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, and anxiety, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA Duties to Inform and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). Sections 5103(a) and § 3.159(b) require VA to notify a service-connection claimant of the evidence needed to substantiate the claim. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b). VA satisfied this duty with a June 2013 pre-adjudication letter.

VA has also satisfied its duty to assist the Veteran. All available service treatment records were reviewed by the Board in connection with the claim. The Veteran has not identified any other outstanding records that are relevant to the claim.

A June 2013 VA notice letter requested specific details of the personal trauma incident. In response, the Veteran submitted a Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder Secondary to Personal Assault.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board finds that there has been substantial compliance with the prior remand instructions to include scheduling the Veteran for a medical examination and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA scheduled an examination in March 2016, but the Veteran did not report to the examination. VA sent the Veteran an SSOC, dated March 2016. The Veteran is presumed to have received the SSOC, which put him on notice both that he had failed to report for a VA examination and that his claim would be decided based on the evidence of record. VA sent the SSOC to the Veteran's last address of record, which matched the VHA address. In its brief, the Veteran's representative argued that the Veteran had legitimate mitigating circumstance for not reporting for his examination and requested another opportunity to report for the VA examination.

A September 2016 Board decision remanded the Veteran's claim for a VA examination. The Board advised the Veteran that it was his responsibility to report for the examination, noting the Veteran's history of homelessness, history of drug use, and that the nature of his claim for entitlement to service connection as an acquired psychiatric condition was based on an in-service sexual assault.

While the actual notice letters of the scheduled VA examinations in 2016 are not on file, administrative records on file indicate that proper notice was provided to the Veteran by the VAMC. Moreover, the Veteran has not asserted that he did not receive notice of the examinations.  The Veteran neither reported to November 2016 VA examination nor showed good cause for not reporting to it.

A November 2016 SSOC included reference to 38 C.F.R. § 3.655(a) and a waiver of AOJ consideration form. Neither the Veteran nor his representative contacted VA to provide evidence of good cause for the failure to report for the second examination nor has the Veteran alleged that he did not receive the notice of the examination.

The Board finds it reasonable to conclude that had the Veteran wanted to appear for the examination, he would have contacted VA after having received the SSOC to explain why he missed the examination, to include asserting the failure to receive notice of the examination. "The duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, administrative records show that the Veteran received, signed, and returned the waiver form in December 2016; he did not provide any explanation for his failure to report for his second VA examination for his claim. In returning the form, the Veteran's actions reflect that he received VA mail. Moreover, the Veteran's representative, in its June 2017 brief, did not, as it had in the August 2016 brief, argue that the Veteran had legitimate circumstance for not reporting for his examination nor did the representative request another exam.

The Veteran has not shown good cause for failing to appear; thus, his service connection claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655(b). Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

II. Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service. See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

There are particular requirements for establishing PTSD that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM).

For claims for service connection for PTSD based on a personal assault, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in-service stressor based on personal assault. See 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include evidence of behavior changes following the claimed assault. Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes. 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. In Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination. Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013). The plain language of section 3.304(f) mandates that a veteran provide credible supporting evidence of an in-service stressor in order to establish service connection for PTSD.

III. Veteran's Contentions

The Veteran contends that he was the victim of sexual assault during basic training in January 1974, and his PTSD is the result of military sexual trauma. In his April 2012 claim, the Veteran maintains that, one night on guard duty, fellow service member R.C. asked him if he would perform sexual acts upon him, that he never reported this situation to the first Sergeant, and that he has been traumatized for years. He avers that as a result of the assault, he developed sleeplessness, anxiety, depression, and panic attacks.

In May 2012, the Veteran stated that he had erroneously failed to mention that this incident of sexual harassment was not reported to the drill sergeant, stating that he did not report the incident at that time because he was threatened by R.C. who was involved in the particular situation, who then went AWOL, came back, and then was dishonorably discharged.

In an April 2013 correspondence, the Veteran stated that he considered his letter official notification of a claim for the PTSD. He again reported that he was sexually assaulted by a fellow service member (R.C.) during active duty on Parris Island. He stated that he reported the sexual assault to his drill sergeant (Serg. C.) and that the service member who committed the assault was later discharged for his actions. He claimed depression and anxiety as a result of the MST.

In a June 2013 Statement in Support of Claim for PTSD Secondary to Personal Assault, the Veteran reported that, in January 1974, he was sexually assaulted while on guard duty, but that he did not report the incident to anyone because R.C. threatened to kill him. The Veteran stated that R.C. was later dishonorably discharged.

In his March 2014 Substantive Appeal (VA Form 9), he asserted that not all problems were reported for fear of being punished. His April 2014 VA Form 646 asserted that he was sexually assaulted in the military and that he did not report the assault for fear of being picked on and singled out by others in his training unit. In December 2014, the Veteran contacted VA and requested that sexual trauma be added to the list of his contentions. See December 2014 Report of General Information.

IV. Facts

The Veteran's medical records, in a September 2007 note, show negative screening for PTSD, but admission for substance abuse treatment. The Veteran stated he had depression and anxiety, for which he was prescribed medication. He reported a positive family history of substance use. The psychologist's impression included polysubstance dependence, nicotine dependence, and antisocial personality traits.

A December 2008 SSA psychiatric review of the Veteran specifically noted that the Veteran had experienced several mild strokes, alleged dementia, but the psychologist found no indication of any significant mental impairment in treatment records, although he noted a history of substance abuse with reported abstinence. The examiner concluded that the Veteran's "allegations related to having a mental disorder are not credible and not supported by objective medical and other evidence."

In March 2010, the Veteran's medical records note admission into the VA's Domiciliary Substance Abuse Program. The Veteran's medical records, dated March and June 2010, denied a history of sexual or physical abuse or any homosexual experiences.

In July 2010, after inpatient treatment for alcohol dependence and drug abuse, he requested admission to the inpatient PTSD program for noncombat-related PTSD. A VA neuropsychologist evaluated the Veteran in reference to the request for admission to the PTSD program, noting that the Veteran refused to complete the entire evaluation. However, when the Veteran described his PTSD symptoms, he related them to seeing friends getting shot when he was using drugs.

In another July 2010 psychiatric evaluation, the Veteran discussed his experiences in Parris Island, his discharge from service for medical reasons, reported memories of violence on the street in his home town and of violence in another community, where he was beaten and left for dead. He also stated that a friend was shot in the face. He reported dreams that awoke him and reported feeling depressed and expressed interest in admission to the PTSD program. The physician noted: "PTSD ch." The doctor reviewed the results of the PHQ depression screen, which scored zero, suggestive of no depression.

A September 2010 medical report notes PTSD screening as negative, indicating "no mental health condition requiring further intervention." Another September 2010 medical entry reports problems of posttraumatic stress disorder, psychotic disorder NOS, unspecified alcohol dependence in remission, and cocaine dependence.

In January 2011, the Veteran was discharged from the VA Health Maintenance Program. He had returned to his home town to stay with his mother.

In April 2011, the Veteran was readmitted to a VA Health Maintenance Program. The following psychiatric diagnoses are noted in his medical record: posttraumatic stress disorder, substance abuse, and depression. An April 2011 psychiatric consultation concluded that the Veteran had psychotic disorder not otherwise specified, alcohol and polysubstance abuse in full remission for two years, PTSD, and a history of cognitive disorder not otherwise specified.

In August 2011, the Veteran indicated that he did not need psychological services, and the treating psychologist reported the suggested provisional diagnoses of PTSD, depressive disorder not otherwise specified, and alcohol abuse.

In a March 2012 medical record the Veteran denied ongoing intrusive thoughts related to sexual seduction by an active duty service member and friend, but he requested individual therapy to address military sexual trauma, the first notation in the Veteran's medical records that reference any MST.

In an April 2012 VA social worker's case management record, the Veteran stated that he was approached by a service member for sex while he was on active duty, but that he was not assaulted. However, the notation also noted that the Veteran's experiences while incarcerated contributed to his trauma issues. In another April 2012 medical notation, the Veteran described a friend in the military that approached him sexually, but also described times where he was approached by strangers for sexual acts.

In a June 2012 record, a licensed social worker recognized the Veteran from a different VA treatment program, reported that the Veteran had not been diagnosed with PTSD but did have a psychotic disorder.   July 2012 psychiatric note recorded that the Veteran had been diagnosed as psychotic disorder not otherwise specified, alcohol and polysubs abuse in full remission, PTSD, history of cognitive disorder not otherwise specified, and nicotine dependence.

In August 2012, the Veteran was discharged from the VA Health Maintenance Program for cocaine abuse in violation of the policy. The records note posttraumatic stress disorder, substance abuse, and depression. An October 2012 diagnosis noted only substance abuse (cocaine).

An April 2013 medical record noted the Veteran reported worsening nightmares related to his in-service sexual assault. A May 2013 medical record attributed feelings of fear and being threatened to an in-service incident when the Veteran was subject to unsolicited sexual advances made by a homosexual service member, and time spent in prison, and violent incidents that he experienced after separation from service. September and October 2014 medical records note references to sexual trauma.

In an April 2015 medical notation, the Veteran reported that he was awaiting the official diagnosis of PTSD, as he had "filed a claim for it." An April 2015 social work admission evaluation note states that the Veteran reported being stationed at Parris Island, and had been discharged for flat feet. He also stated that he had PTSD while in the military. In April 2015, a clinical psychologist noted a history of PTSD, and although the psychologist noted a diagnosis of PTSD in 2010 "with criterion A of multiple encounters from civilian life on the streets of DC," she concluded that "while [the Veteran] has previously been diagnosed with PTSD, he is vague in description of both symptoms and criterion A stressors. He described nightmares related to 'trauma' in boot camp in which he was propositioned. No sexual assault. This does not meet criterion A guidelines for PTSD."

In May 2015, the Veteran's medical records reveal that he was discharged from the HMP program for code of conduct violations (cocaine use while in program), and that upon being told that he would be discharged, he was then admitted to the hospital for suicidal thoughts. On examination by the psychiatrist while an in-patient, the physician diagnosed mood disorders, schizophrenia, alcohol/substance use disorders, and affective disorders. The physician further noted repeated exacerbation of psychiatric symptoms, substance abuse/dependence and homelessness.

August 2015 medical records note that the Veteran was not participating in any mental health treatment through VA and did not follow up with VA as planned.

V.	Analysis

The Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder, and anxiety, is not warranted. The Veteran originally filed a claim of entitlement to service connection for PTSD due to military sexual trauma. See April 2012 claim. 

In this case, the Veteran has been diagnosed with various mental disorders, to include psychotic disorder not otherwise specified, alcohol and substance abuse, PTSD, and a history of cognitive disorder not otherwise specified. See April 2011 VA Health Maintenance Program admission; see also July 2012 psychiatric note. The Veteran has been diagnosed with mood disorders, schizophrenia, alcohol/substance use disorders, and affective disorders. See May 2015 VA Health Maintenance Program discharge. However, the majority of the various mental disabilities that the Veterans has been diagnosed with are not considered to be "chronic diseases" under 38 C.F.R. § 3.309(a). 

As to the Veteran's diagnosis of schizophrenia, the Veteran's STRs do not 
 reveal complaints, treatment, or a diagnosis of schizophrenia. Although 
schizophrenia is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a), see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008), this disorder is not shown in service or within one year after service. Therefore, given the lack of any evidence of a psychosis, as defined by VA regulations, during or within one year of service, or evidence of continuing symptoms of this disorder since service, the Board finds that entitlement to service connection for schizophrenia is not warranted on a presumptive basis. See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

PTSD

Service connection for PTSD is not warranted absent medical evidence diagnosing the condition and credible supporting evidence that the claimed in-service stressor occurred. Although some of the Veteran's medical records reference a diagnosis of PTSD, see April 2011 VA admission record; see also August 2011 medical entry, the Veteran's symptoms and diagnosis of PTSD have been related to the Veteran's "civilian life on the streets." See July 2010 psychiatric evaluation. The most recent medical evaluations of the Veteran do not reference PTSD, and, the April 2015 VA examination specifically determined that the Veteran did not meet criterion A guidelines for PTSD. 

The Board notes that this opinion is highly probative regarding the Veteran's PTSD, as it represents the conclusions of a medical professional specializing in mental disorders, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination. A subsequent psychiatric evaluation in May 2015 did not diagnose the Veteran with PTSD.

To the extent that the Veteran, himself, contends that a medical relationship exists between his PTSD and an in-service stressor, the Board acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his disability is not within the competence of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

Moreover, the Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred. The plain language of section 3.304(f)(5) mandates that the Veteran provide credible supporting evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). The most relevant medical opinion, in April 2015, from a clinical psychologist concluded there was no in-service sexual assault.

Furthermore, over the course of the appeal period, the Veteran has described the claimed in-service stressor in various ways. Initially, he contended that a fellow service member R.C. asked him if he would perform sexual acts upon him but he did not report it. See April 2012 claim. He then asserted that he reported the sexual assault to his drill sergeant (Serg. C.). See April 2012 correspondence. Then, in May 2012, he stated that he did not report the incident because R.C. threatened him. In his March 2014 Substantive Appeal (VA Form 9), he claimed he did not report the assault because not all problems were reported for fear of being punished. In his April 2014 VA Form 646, he claimed he did not report the assault for fear of being picked on and singled out by others in his training unit.

Finally, VA conducted an investigation concerning the in-service incident, reviewed the military personnel records, documented the Veteran's service on Parris Island, South Carolina, but determined that the named fellow service member (R.C.) was unable to be found and that no possible markers were indicated in the Veteran's service treatment records or in his personnel file. Indeed, nothing in the record on appeal indicates that the occurrence of a claimed in-service stressor based on personal assault.

Thus, the Board finds that service connection for PTSD based on MST must be denied. First, the Veteran has never actually been diagnosed with PTSD resulting from the identified stressor event.  Additionally, for the reasons discussed above, the Board finds no credible supporting evidence that the alleged in-service stressor occurred.  

Other Psychiatric Disorders

The Board notes that the Veteran's claim has been recharacterized as an acquired psychiatric disorder to include depression, adjustment disorder, and anxiety. Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed mental disorders, or diagnoses of depression, adjustment disorder, and anxiety, to active duty or the alleged military sexual trauma.

The Board finds that a grant of service connection is not warranted.  First, the Board again notes that the Veteran's statements have been inconsistent with regard to the issue of an in-service event or injury. For example, in one statement to a social worker the Veteran reported that he had PTSD during his military service, but he also reported he was discharged due to flat feet; however, the Veteran was medically discharged because of an eye condition, amblyopia. See STR dated January 29, 1974. As described above, the Veteran's descriptions related to reporting the sexual assault have been inconsistent.  Hence, the Board finds no in-service event or injury to the Veteran.  

The Board recognizes that the Veteran has been diagnosed with several different psychiatric disorders. However, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an acquired psychiatric disorder while in service. 

Moreover, the Board finds that there is no clinical evidence in the record relating the Veteran's current acquired psychiatric disorders to service, nor has any psychiatrist opined that such a relationship exists. The Veteran is not competent to provide testimony regarding the etiology of an acquired psychiatric disorder. See Jandreau, 492 F.3d at 1377, n.4. Because acquired psychiatric disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's acquired psychiatric disorder are found to lack competency.

Thus, the Board finds no competent evidence of an in-service injury, and, that the third requirement for service connection, competent evidence of a nexus between a current acquired psychiatric disability and an in-service disease or injury, has not been met. Here, various medical opinions of record attribute the Veteran's acquired psychiatric disorder, not to service, but rather to other experiences of the Veteran. Significantly, the Veteran's medical records dated March and June 2010 denied any history of sexual or physical abuse or any homosexual experiences. In an April 2012 notation, a medical professional reported the Veteran's experiences while incarcerated contributed to his trauma issues. In a May 2013 medical notation, the Veteran described violent incidents after separation from service.

In sum, the Board finds that there is no etiological link relating any acquired psychiatric disability to the Veteran's active service. The clinical records do not indicate that the Veteran's service was a possible cause of any current acquired psychiatric disability, except as documented by the Veteran's own assertions.

The Board has considered the benefit of the doubt doctrine; however, there is not an approximate balance of positive and negative evidence so as to warrant its application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). Accordingly, entitlement to service connection for an acquired psychiatric disability is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), depression, adjustment disorder, and anxiety, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


